Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Request for Continued Examination
The request filed on 1/21/21 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakob (U.S. Patent Publication No. 2010/0043608) in view of Atanacio et al. “Mechanical properties and adhesion characteristics of hybrid sol-gel thin films”, vol. 192, no. 2-3, pages 354-364, 2005 (cited by applicant) or Wei et al. (U.S. Patent Publication No. 2005/0233543).
	Referring to figures 1-3, Jakob teaches a wafer/support arrangement, comprising: 
	a wafer (1);
	a support system(5/6) comprising a support (6) and an elastomer layer (5), the elastomer layer (5) being aligned with the wafer (1); and 
	a connecting layer (see paragraphs# 54, 81, 127, 135, 180, figures 2-3, it is noted that the connecting layer is not shown in the drawings but it mentioned in paragraphs (45, 54, 81, 127, 135, 180) disposed on the wafer (1). 
	However, the reference does not clearly teach the connecting layer is a sol-gel layer having at least one of a static water boundary angle of ≥ 80o and a surface energy of 15-25 mJ/m2 on a side facing away from the wafer, which can be produced from the monomers (1) Si(OR1).sub.4, and at least one monomer selected from the group consisting of (2) Si(OR1).sub.3R2, (3) Si(OR1).sub.2R3R4 and (4) Si(OR1)R5R6R7, where each R1 independently of the others represents H or a C.sub.1- C.sub.8 alkyl group, R2, R3, R4, R5, R6 and R7 in each case independently of one another represent a C.sub.1-C.sub.20 alkyl group, a fluorinated C.sub.1-C.sub.20 alkyl group, a C.sub.1-C.sub.20 aminoalkyl group, a C.sub.2-
	Atanacio et al. teaches the connecting layer is a sol-gel layer which can be produced from the monomers (1) Si(OR1).sub.4, and at least one monomer selected from the group consisting of (2) Si(OR1).sub.3R2, (3) Si(OR1).sub.2R3R4 and (4) Si(OR1)R5R6R7, wherein each R1 independently of the others represents H or a C.sub.1- C.sub.8 alkyl group, R2, R3, R4, R5, R6 and R7 in each case independently of one another represent a C.sub.1-C.sub.20 alkyl group, a fluorinated C.sub.1-C.sub.20 alkyl group, a C.sub.1-C.sub.20 aminoalkyl group, a C.sub.2-C.sub.20 alkenyl group, an aryl group, a fluorinated aryl group, a single, double or triple C.sub.1-C.sub.4 alkylated aryl, wherein the alkylations are independent of one another with regard to their number of C atoms and/or wherein the group can also be fluorinated, or can represent a C.sub.3-C.sub.20 epoxy group (see pages 355+, meeting claims 1, 4).  The connecting layer is a sol-gel layer having at least one of a static water boundary angle of ≥ 80o and a surface energy of 15-25 mJ/m2 on a side facing away from the wafer (see pages 355+, meeting claims 15-17).   It is noted that the same material would provide the same properties of static water boundary angle and surface energy.
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would form sol-gel layer with desired material in Jakob as taught by Atanacio et al. because it is known in the semiconductor art to promote adhesion resistant. 
, meeting claims 1, 4).  The connecting layer is a sol-gel layer having at least one of a static water boundary angle of ≥ 80o and a surface energy of 15-25 mJ/m2 on a side facing away from the wafer (see paragraphs# 50-80, 144,, meeting claims 15-17).   It is noted that the same material would provide the same properties of static water boundary angle and surface energy.
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would form sol-gel layer with desired material in Jakob as taught by Atanacio et al. because it is known in the semiconductor art to promote adhesion resistant. 
 	Regarding to claim 5, the elastomer layer is an organosilicon layer (see paragraphs# 115). 
 	Regarding to claim 6, the surface with the lowest adhesive force in the arrangement is the interface between the connecting layer (see paragraphs# 54,81, 127, 135, 180, figures 2-3) and the elastomer layer (5, it is noted that the same material would provide the same adhesive force). 

 	Regarding to claim 8, the support is a glass plate or a second wafer (6, see paragraph# 135). 
 	Regarding to claim 9, the adhesive force between the connecting layer and the elastomer layer is                 
                    ≤
                
            300 N/m, at a traction speed of 0.1 mm/s.  It is noted that the same material would provide the same adhesive force. 
 	However, the reference does not clearly teach the molar ratio of the monomer (in claim 2), the thickness of the connecting layer (in claim 3) and the adhesive force of between the connecting layer and the elastomer layer (in claim 9).
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the molar ratio of the monomer, the thickness of the connecting layer and the adhesive force of between the connecting layer and the elastomer layer, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the molar ratio of the monomer, the thickness of the connecting layer and the adhesive force of between the connecting layer and the elastomer layer), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the molar ratio of the monomer, the thickness of the connecting layer and the adhesive force of between the connecting layer and the elastomer layer) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide specific molar ratio of the monomer, the thickness of the connecting layer and the adhesive force of between the connecting layer and the elastomer layer in Jakob in order to form the optimum device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893